DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 4-5, 7, 11, 16-19 and 22 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that technical feature shared between Groups I and II is a mixture of both human DNA and methylated zebrafish, which is not taught by Fang. The arguments are persuasive and the claims of Group II will be examined with the claims of Group I.
The restriction requirement between Groups I and II is hereby withdrawn.
The traversal is further on the ground(s) that Group III as amended is directed to kits having a set of components for assaying both human DNA and methylated zebrafish DNA and is for practicing the methods of Group II and the analysis of the compositions of Group III. The Remarks conclude that based on this Group III is directed to the same unifying technical feature. This is not found persuasive because the kits of Group 3 do not require methylated zebrafish DNA and as such are not specifically directed to the same technical feature shared by Groups I and II.
The requirement between Groups I and III is still deemed proper and is therefore made FINAL.

s 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Applicant’s species election of a zebrafish DNA nucleotide sequence comprising at least a portion of the zebrafish rassf1 gene is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:  recites “said zebrafish DNA” presumably in reference to the “isolated methylated zebrafish DNA” of claim 4. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  recites “said zebrafish DNA” presumably in reference to the “isolated methylated zebrafish DNA” of claim 4. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  recites “said zebrafish DNA” presumably in reference to the “isolated methylated zebrafish DNA” of claim 23. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-5, 7, 16-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (Molecular Neurodegeneration. 2011. 6:24).
Regarding claim 4, Hao teaches a DNA composition that was isolated from fin tissue of zebrafish (p. 3 of 9). The composition is a mixture of DNA that included zebrafish DNA as the DNA was isolated from zebrafish tissue. Zebrafish DNA is well-known to inherently comprise methylation. The mixture includes DNA from a human in the form of the hSMN2 sequence (p. 2 of 9).
Regarding claims 5, 16 and 17, Hao teaches the isolated DNA mixture is used in a PCR reaction (p. 7 of 9). A thermostable bacterial DNA polymerase is a well-known component of PCR reactions.
Regarding claim 7, Hao teaches an isolated mixture of DNA containing genomic DNA from zebrafish as noted above. Genomic DNA from zebrafish inherently includes a methylated rassf1 gene.
	Regarding claims 18-19, the claims further limit the DNA modifying enzyme. The claim does not specifically require the inclusion of the DNA modifying enzyme nor does it exclude the inclusion of the nucleic acid polymerase. Hao anticipates the claims 18-19 for the same reason it anticipates claim 5. 
	Regarding claim 22, the claims further limit the biological sample from a human. The claim does not specifically require the inuclusion of a biological sample from a human nor does it exclude the inclusion of DNA from a human. Hao anticipates claim 22 for the same reason it anticipates claim 4.

Claim(s) 4-5, 7, 11, 16-19, 22-23, 26-30 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lidgard (US 2017/0121757 A1; effective filing date of 10/30/2015).
Regarding claims 4 and 7, Lidgard teaches a composition comprising synthetic methylated DNA having the sequence of the zebrafish RASSF1 gene in a mixture with DNA from human plasma (para. 373-437).
Regarding claims 5, 16 and 17, Lidgard teaches the composition further includes a bacterial nucleic acid polymerase for a PCR reaction (para. 473-488).
Regarding claim 11, Lidgard further teaches the mixture is bisulfite treated (para. 445-472).
Regarding claims 18 and 19, Lidgard teaches the mixture includes a flap endonuclease (para. 493-498).
Regarding claim 22, Lidgard teaches the biological sample is plasma from humans (para. 393-397).
Regarding claims 23 and 32, Lidgard teaches combining DNA sample from a human subject in plasma with synthetic methylated DNA having the sequence of the zebrafish RASSF1 gene (para. 393-397).
Regarding claims 26-27, Lidgard teaches binding DNA to silica particles (para. 402).
Regarding claim 28, Lidgard teaches treating the purified DNA with bisulfite (para. 452).
Regarding claims 29-30, Lidgard teaches detecting the purified DNA with a nucleic acid detection assay using primers for DNA from the sample and zebrafish RASSF1 (para. 492).

Claim(s) 4-5, 7, 11, 16-19, 22-23, 26-30 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allawi (US 2017/0121704 A1; effective filing date of 10/30/2015).
Regarding claims 4 and 7, Allawi teaches a composition comprising synthetic methylated DNA having the sequence of the zebrafish RASSF1 gene in a mixture with DNA from human plasma (para. 371-434).
Regarding claims 5, 16 and 17, Allawi teaches the composition further includes a bacterial nucleic acid polymerase for a PCR reaction (para. 470-485).
Regarding claim 11, Allawi further teaches the mixture is bisulfite treated (para. 442-469).
Regarding claims 18 and 19, Allawi teaches the mixture includes a flap endonuclease (para. 491-495).
Regarding claim 22, Allawi teaches the biological sample is plasma from humans (para. 393-397).
Regarding claims 23 and 32, Allawi teaches combining DNA sample from a human subject in plasma with synthetic methylated DNA having the sequence of the zebrafish RASSF1 gene (para. 393-397).
Regarding claims 26-27, Allawi teaches binding DNA to silica particles (para. 399).
Regarding claim 28, Allawi teaches treating the purified DNA with bisulfite (para. 449).
Regarding claims 29-30, Allawi teaches detecting the purified DNA with a nucleic acid detection assay using primers for DNA from the sample and zebrafish RASSF1 (para. 489).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 4, 5, 7, 11, 16, 17, 18, 19, 22, 23, 26-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,822,638 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘683 patent is a method that involves the composition of claims 4 and 22. Claim 7 of the ‘683 patent encompasses the use of naturally occurring RASSF1 zebrafish DNA which is inherently methylated and it is mixed with a plasma sample, which inherently contains human DNA. Thus, the methods of claim 7 of the ‘638 patent describe a composition encompassed by present claims 4 and 22. 
Claims 5, 7, 11, 16, 17, 18 and 19 are obvious variants of the composition utilized in claim 7 of the ‘638 in view of the remainder of the claims of the ‘638 patent.
Claim 7 of the ‘683 patent is a method encompassed by the full scope of claims 23 and 32. Claim 7 encompasses the use of naturally occurring RASSF1 zebrafish DNA which is inherently methylated and it is mixed with a plasma sample, which inherently contains human DNA. DNA is purified from this mix in the method of claim 7 of the ‘683 patent.
Claims 26, 27, 28, 29 and 30 are obvious variant of the methods utilized in claim 7 of the ‘638 patent in view of the remainder of the claims of the ‘638 patent.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634